United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3697
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                        Fidel Rios, Jr., also known as Lito

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                              Submitted: May 17, 2019
                               Filed: August 14, 2019
                                   [Unpublished]
                                   ____________

Before SMITH, Chief Judge, WOLLMAN, and KOBES, Circuit Judges.
                             ____________

PER CURIAM.

      After supplying significant amounts of methamphetamine to a drug trafficking
operation in Des Moines, Fidel Rios, Jr. pleaded guilty to conspiracy to distribute a
controlled substance in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A), 846, and
851. Rios conceded at sentencing that the applicable range for his crime under the
U.S. Sentencing Guidelines was 360 months to life in prison. The district court1
granted a fifty-four month downward variance from the bottom of this range,
resulting in a sentence of 306 months. Rios appeals, claiming his sentence is
substantively unreasonable because the district court should have varied downward
even more. We affirm the district court.

       We review the substantive reasonableness of a sentence under an abuse of
discretion standard. United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en
banc). An abuse of discretion occurs where a court “(1) fail[s] to consider a relevant
factor that should have received significant weight; (2) giv[es] significant weight to
an improper or irrelevant factor; or (3) consider[s] only the appropriate factors but in
weighing them, commit[s] a clear error of judgment.” United States v. Stoner, 795
F.3d 883, 884 (8th Cir. 2015).

        Rios first argues that the district court abused its discretion by giving
insufficient weight to the flaws in the Guidelines’ treatment of methamphetamine
offenders. At Rios’s sentencing hearing, the district court made special mention of
its belief that the Guidelines are generally too strict in this context. Sent. Tr. at 17-18.
Yet it also went on to note “that this is a harder argument to make” for Rios because
he was “a leader” in the organization and “had so much methamphetamine above and
beyond even the highest base offense level . . . .” Id. at 17. The court further
explained: “You’re not the person with 50 grams of meth and one prior. You’re the
guy with hundreds of pounds of very pure meth and one prior, and you were still on
supervised release at the time you rounded up all these people and got back into drug
trafficking.” Id. at 18.




       1
       The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                            -2-
       District courts are not required to vary downward for methamphetamine
offenders. See United States v. Sharkey, 895 F.3d 1077, 1082 (8th Cir. 2009)
(holding that a district court did not abuse its discretion in declining to vary
downward from the Guidelines’ in the methamphetamine context). And Rios’s claim
is particularly unconvincing, where his sentence is already fifty-four months below
the advisory guidelines range. See United States v. Merrell, 842 F.3d 577, 585 (8th
Cir. 2016) (“[W]hen a district court has sentenced a defendant below the advisory
guidelines range, it is nearly inconceivable that the court abused its discretion in not
varying downward still further”) (quotation omitted). Add to this Rios’s leadership
role in the conspiracy and the significant amount of drugs he trafficked, and we
conclude that Rios’s sentence is not substantively unreasonable.

       Rios next argues that the district court abused its discretion by failing to
properly weigh his difficult upbringing and ongoing family responsibilities. We
disagree. At sentencing, Rios’s counsel advanced much the same mitigation case he
makes on appeal: his father’s absence had a negative impact on his life, he was
adversely influenced by family members in the drug business, and a long prison
sentence will continue this cycle and harm his young children. Sent. Tr. at 9-14. The
district court indicated that it considered these arguments, see id. at 15, but decided
that they were outweighed by such factors as Rios’s leadership role, the late date of
his guilty plea, and the quantity of drugs involved. Id. at 18. “Where a district court
in imposing a sentence makes an individualized assessment based on the facts
presented, addressing the defendant’s proffered information in its consideration of the
§ 3553(a) factors, such sentence is not unreasonable.” (cleaned up). United States v.
Meadows, 866 F.3d 913, 920 (8th Cir. 2017).

      We affirm.
                        ______________________________




                                          -3-